Citation Nr: 0127507	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  00-15 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include as a result of exposure to 
herbicides. 

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from March 1965 to March 
1967.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  A 
videoconference hearing pursuant to the provisions of 
38 U.S.C.A. § 7107(e)(2) (West 1991 & Supp. 2001) schedule 
for July 2001 was postponed, and another hearing pursuant to 
these provisions scheduled for November 2001 was canceled.   
 
An appeal with respect to a claim for entitlement to 
Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1318 has been perfected, although the veteran was not rated 
totally disabled for the statutory period.  The Board has 
imposed a temporary stay on the adjudication of these claims 
in accordance with the directions of the United States Court 
of Appeals for the Federal Circuit in its decision in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, Nos. 00-7095, -7096, -7098 
(Fed. Cir. Aug. 16, 2001).  In that decision the Federal 
Circuit directed the Department to conduct expedited 
rulemaking which will either explain why certain regulations 
- 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106 - are inconsistent 
on the "hypothetical entitlement" issue or revise the 
regulations so that they are consistent.  The temporary stay 
on the adjudication of certain 38 U.S.C.A. § 1318 claims, 
including the claim in this case, will remain in effect 
pending the completion of the directed rulemaking.  However, 
the issue of entitlement to service connection for the cause 
of the veteran's death is not inextricably intertwined with 
the 38 U.S.C.A. § 1318 claim, and will thus be addressed 
below.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

If a veteran was exposed to a herbicidal agent during active 
military, naval or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) (2001) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provision of 38 C.F.R. § 3.307(d) 
(2001) is also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease, 
multiple myeloma; non- Hodgkin's lymphoma; porphyria cutanea 
tarda; acute and subacute peripheral neuropathy; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma.  38 C.F.R. § 
3.309(e) (2001) (emphasis added). The diseases listed at 38 
C.F.R. § 3.309(e) (2001) shall have become manifest to a 
degree of 10 percent or more at any time after service, with 
the notable exception that respiratory cancers must have 
become manifest within 30 years after the last date on which 
the veteran was exposed to an herbicide agent during active 
service. 38 C.F.R. § 3.307(a)(6)(ii) (2001) (emphasis added).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e) (2001), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2001).

The record reflects that the veteran served in the Republic 
of Vietnam from August 1965 to August 1966.  He died in June 
1999, and the Death Certificate lists "metastatic lung 
cancer with respiratory failure" as the immediate cause of 
death.  Thus, under the legal criteria above, there is a 
"rebuttable presumption" that the lung cancer which caused 
the veteran's death shall be considered to be service-
connected if it was manifested to a degree of 10 percent 
within 30 years of the veteran's last day in Vietnam in 
August 1966.  A review of the terminal hospital reports from 
a VA medical facility in June 1999 indicates the veteran's 
lung cancer was diagnosed by X-ray in May 1999.  While the 
clinical evidence of record dated through August 1999 does 
not contain any evidence of lung cancer, the Board finds 
that, in light of the enactment of the VCAA, the appellant 
should be afforded the opportunity to submit evidence that 
the veteran's lung cancer was present within 30 years of his 
duty in Vietnam, or the period ending in August 1996.  In 
addition, the Board finds that even if the appellant does not 
submit such evidence, the VCAA requires an opinion from a VA 
physician as to whether there are any clinical indications of 
cancer in the record for the period ending August 1996 and an 
opinion as to whether the lung cancer that caused the 
veteran's death was the result of exposure to herbicides in 
Vietnam.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  This should include contacting 
the appellant to obtain any medical 
evidence or other information she may have 
which would demonstrate that there was 
evidence of lung cancer for the period 
ending in August 1996.  The appellant 
should be informed of the importance of 
this evidence to her claim in light of the 
provisions with regard to presumptive 
service connection for lung cancer for 
veteran of the Vietnam War.  The claims 
file should contain documentation of the 
attempts made to obtain any records 
identified by the appellant and the 
appellant and her representative should 
also be informed of any negative results.  
38 C.F.R. § 3.159 (2001).  

2.  Regardless of whether the development 
above yields any positive results, the RO 
is forward the claims file to an 
appropriate VA physician who is to, based 
on a review of the evidence contained 
therein, express an opinion as to whether 
the lung cancer which caused the veteran's 
death can be attributed to exposure to 
herbicides during service, or some other 
cause, such as smoking.  This physician 
should also be requested to state whether 
there are any indications of lung cancer 
in the medical record dated on or before 
August 1996.  

3. Thereafter, the RO should readjudicate 
the claim for service connection for the 
cause of the veteran's death.    If this 
benefit remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


